Exhibit 10.1

 

CONFORMED COPY

 

6,000,000

 

CB RICHARD ELLIS GROUP, INC.

 

Common Stock

 

UNDERWRITING AGREEMENT

 

November 8, 2005

 

LEHMAN BROTHERS INC. (the “Underwriter”)

 

745 Seventh Avenue

 

New York, New York 10019

 

Dear Sirs:

 

1. Introductory. The stockholders listed in Schedule A hereto (each a “Selling
Stockholder” and, collectively, the “Selling Stockholders”) propose severally to
sell an aggregate of 6,000,000 outstanding shares (“Firm Securities”) of the
Class A Common Stock, $0.01 par value per share (“Securities”), of CB Richard
Ellis Group, Inc., a Delaware corporation (the “Company”), with each Selling
Stockholder selling the number of Firm Securities set forth opposite its or his
name on Schedule A hereto. The Company and the Selling Stockholders hereby agree
with the Underwriter as follows:

 

2. Representations and Warranties of the Company, the Selling Stockholders and
the Underwriter. (a) The Company represents and warrants to, and agrees with,
the Underwriter that:

 

(i) The Company meets the requirements for the use of Form S-3 under the
Securities Act of 1933, as amended (the “Act”), and has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (File No. 333-127118), including a base prospectus, relating to the
shares of Firm Securities registered thereon and the offering thereof from time
to time in accordance with Rule 415 under the Act. Such registration statement
has been declared effective by the Commission and no post-effective amendment to
such registration statement has been filed as of the date of this Agreement. A
final prospectus supplement relating to the Firm Securities, the terms of the
offering thereof and the other matters set forth therein has been prepared and
will be filed pursuant to Rule 424 under the Act in the form first used to
confirm sales of the Firm Securities (the “Prospectus Supplement”). The
aforementioned Registration Statement, as amended as of the date hereof,
including the exhibits thereto, is herein called the “Registration Statement,”
and the base prospectus included therein, as supplemented by the Prospectus
Supplement, is herein called the “Prospectus,” in each case including the
documents filed by the Company with the Commission pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), that are incorporated by
reference therein (it being understood that any statement contained in the
Registration Statement or Prospectus or in any document incorporated by
reference or deemed to be incorporated by reference therein shall be deemed to
be modified to the extent such statement is modified or superceded by a
statement in any subsequently filed document which forms part of the
Registration Statement or Prospectus or is incorporated by reference or deemed
to be incorporated by reference therein).



--------------------------------------------------------------------------------

(ii) (a) The Registration Statement has become effective; no stop order
suspending the effectiveness of the Registration Statement is in effect, and no
proceedings for such purpose are pending before, or to the knowledge of the
Company, threatened by the Commission, (b) (1) Each document, if any, filed or
to be filed pursuant to the Exchange Act and incorporated by reference in the
Prospectus complied or will comply when so filed in all material respects with
the Exchange Act and the rules and regulations of the Commission (the “Rules and
Regulations”), (2) the Registration Statement, when it became effective, did not
contain and, any post-effective amendment to the Registration Statement, on the
date it becomes effective, if applicable, will not contain, any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (3) the
Registration Statement when it became effective complied, and the Prospectus,
when filed with the Commission pursuant to Rule 424(b) of the Act, will comply,
and, at any time when any post-effective amendment to the Registration Statement
is declared effective or any amendment or supplement to the Prospectus is filed
with the Commission, if applicable, such documents will comply, in all material
respects with the Act and the Rules and Regulations, and (4) the Prospectus,
when filed with the Commission pursuant to Rule 424(b), will not contain and any
amendment or supplement to the Prospectus on the date filed with the Commission,
if applicable, will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. This paragraph
does not apply to statements in, or omissions from the Registration Statement or
the Prospectus based upon written information furnished to the Company by the
Underwriter specifically for use therein, it being understood and agreed that
the only such information is that described in Section 7(c) hereof. Except with
respect to any provision regarding the conformity, in all material respects, of
the Registration Statement or the Prospectus with the requirements of the Act
and the Rules and Regulations, this paragraph does not apply to statements in or
omissions from the Registration Statement or the Prospectus based upon written
information furnished to the Company by any Selling Stockholder specifically for
use therein, it being understood and agreed that the only such information is
the Selling Stockholder Information (as defined below).

 

(iii) The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as described in the
Prospectus; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except to the extent that the failure to be so qualified or to be in good
standing would not reasonably be expected to have a material adverse effect on
the business, financial condition or results of operations of the Company and
its subsidiaries, taken as a whole (a “Material Adverse Effect”).

 

(iv) Each subsidiary of the Company has been duly formed and is an existing
corporation, limited liability company or limited partnership, as the case may
be, in good standing (if applicable) under the laws of the jurisdiction of its
incorporation or organization, with corporate (or equivalent) power and
authority to own its properties and conduct its business as described in the
Prospectus; and each subsidiary of the Company is duly qualified to do business
as a foreign corporation, limited liability company or limited partnership, as
the case may be, in good standing (if applicable) in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except to the extent that the failure to be so qualified or
to be in good standing would not reasonably be expected to have a Material
Adverse Effect; all of the issued and outstanding capital stock, ownership
interests, or partnership interests, as the case may be, of each subsidiary of
the Company has been duly authorized and validly issued and, in the case of
capital stock, is fully paid and nonassessable; and except as disclosed in the
Prospectus and for pledges in favor of Credit Suisse First Boston, as collateral
agent under the amended and restated credit agreement dated as of April 23,
2004, among the Company, CB Richard Ellis Services, Inc., the Lenders (as

 

2



--------------------------------------------------------------------------------

defined therein) and Credit Suisse First Boston, as administrative agent (as
amended from time to time, the “Credit Agreement”), the capital stock, ownership
interests, or partnership interests, as the case may be, of each subsidiary
owned by the Company, directly or through subsidiaries, is owned free from
liens, encumbrances and defects.

 

(v) The Firm Securities and all other outstanding shares of capital stock of the
Company have been duly authorized; all outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable and conform to the
description thereof contained in the Prospectus; and, except as disclosed in the
Prospectus, the stockholders of the Company have no preemptive rights with
respect to the Securities.

 

(vi) Except as disclosed in the Prospectus, there are no contracts, agreements
or understandings between the Company and any person that would give rise to a
valid claim against the Company or the Underwriter for a brokerage commission,
finder’s fee or other like payment in connection with the offering contemplated
by this Agreement.

 

(vii) Except as disclosed in the Prospectus, there are no contracts, agreements
or understandings between the Company and any person granting such person the
right to require the Company to file a registration statement under the Act with
respect to any securities of the Company owned or to be owned by such person or
to require the Company to include such securities in the securities registered
pursuant to a Registration Statement or in any securities being registered
pursuant to any other registration statement filed by the Company under the Act
that have not been satisfied or waived prior to the date hereof.

 

(viii) The Securities are listed on the New York Stock Exchange.

 

(ix) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
the Company for the consummation of the transactions contemplated by this
Agreement in connection with the sale of the Firm Securities by the Selling
Stockholders, except such as have been obtained and made under the Act and such
as may be required under any state or foreign securities laws.

 

(x) Assuming the accuracy of the representations of the other parties hereto and
the performance by those parties of their agreements herein, the execution,
delivery and performance of this Agreement, and the consummation of the
transactions herein contemplated, will not result in a breach or violation of
any of the terms and provisions of, or constitute a default under, (a) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, that has jurisdiction over the Company or any of its
subsidiaries or any of their properties, (b) any agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the properties of the
Company or its subsidiaries is subject or (c) the charter, by-laws or similar
governing documents of the Company or any of its subsidiaries, except, with
respect to clauses (a) and (b), where such breach, violation or default would
not reasonably be expected to have a Material Adverse Effect.

 

(xi) This Agreement has been duly authorized, executed and delivered by the
Company.

 

(xii) Except as disclosed in the Prospectus, the Company and its subsidiaries
have good and marketable title to all real properties and all other properties
and assets owned by them that are material to the Company and its subsidiaries,
taken as a whole, in each case free from liens, encumbrances and defects that
would materially affect the value thereof or materially interfere with the use
made or proposed to be made thereof by them; and except as disclosed in the
Prospectus, the Company and its subsidiaries hold any leased real or personal

 

3



--------------------------------------------------------------------------------

property that is material to the Company and its subsidiaries taken as a whole
under valid and enforceable leases with no exceptions that would materially
interfere with the use made or proposed to be made thereof by them.

 

(xiii) The Company and its subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its subsidiaries, would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(xiv) No labor dispute with the employees of the Company or any subsidiary
exists or, to the knowledge of the Company, is imminent that would reasonably be
expected to have a Material Adverse Effect.

 

(xv) The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries, would reasonably be
expected to individually or in the aggregate have a Material Adverse Effect.

 

(xvi) Except as disclosed in the Prospectus, neither the Company nor any of its
subsidiaries is in violation of any statute, rule, regulation, decision or order
of any governmental agency or body or any court, domestic or foreign, relating
to the use, disposal or release of hazardous or toxic substances or relating to
the protection or restoration of the environment or human exposure to hazardous
or toxic substances (collectively, “environmental laws”), owns or operates any
real property contaminated with any substance that is subject to any
environmental laws, is liable for any off-site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim would
reasonably be expected to individually or in the aggregate have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
might lead to such a claim.

 

(xvii) Except as disclosed in the Prospectus, there are no pending actions,
suits or proceedings against or affecting the Company, any of its subsidiaries
or any of their respective properties that (a) if determined adversely to the
Company or any of its subsidiaries, would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (b) would
materially and adversely affect the ability of the Company or its subsidiaries
to perform their respective obligations under this Agreement or (c) are
otherwise material in the context of the sale of the Firm Securities; and no
such actions, suits or proceedings are, to the knowledge of the Company,
threatened or contemplated.

 

(xviii) The historical financial statements included or incorporated by
reference in the Registration Statement and the Prospectus present fairly the
financial position of the Company and its consolidated subsidiaries as of the
dates shown and their results of operations and cash flows for the periods
shown, and such financial statements have been prepared in conformity with the
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis (subject to normal year-end adjustments and the absence of
certain footnotes, to the extent permitted by GAAP, in the case of any unaudited
interim financial statements); the schedules included or incorporated by
reference in the Registration Statement present fairly the information required
to be stated therein.

 

4



--------------------------------------------------------------------------------

(xix) Each of the Company and its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (c) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Securities Exchange
Act of 1934 (the “Exchange Act”)) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate to
allow timely decisions regarding required disclosure.

 

(xx) Except as disclosed in the Prospectus, since the date of the latest audited
financial statements of the Company included or incorporated by reference in the
Registration Statement or the Prospectus, there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the financial condition, business, properties or results of
operations of the Company and its subsidiaries taken as a whole, and, except as
disclosed in or contemplated by the Prospectus, there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.

 

(xxi) The Company is subject to the reporting requirements of either Section 13
or Section 15(d) of the Exchange Act and files reports with the Commission on
the Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system.

 

(xxii) The Company is not an “investment company” as defined in the Investment
Company Act of 1940.

 

(xxiii) The Company has not taken, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(xxiv) The minimum funding standard under Section 302 of the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (“ERISA”), has been satisfied by each “pension plan”
(as defined in Section 3(2) of ERISA) which has been established or maintained
by the Company and/or one or more of its subsidiaries, and the trust forming
part of each such plan, which is intended to be qualified under Section 401 of
the Internal Revenue Code of 1986, as amended, is so qualified; each of the
Company and its subsidiaries has fulfilled its obligations, if any, under
Section 515 of ERISA; each welfare plan established or maintained by the Company
and/or one or more of its subsidiaries is in compliance in all material respects
with the currently applicable provisions of ERISA; and neither the Company nor
any of its subsidiaries has incurred or could reasonably be expected to incur
any withdrawal liability under Section 4201 of ERISA, any liability under
Section 4062, 4063, or 4064 of ERISA, or any other liability under Title IV of
ERISA.

 

5



--------------------------------------------------------------------------------

(xxv) There is and has been no failure which is continuing on the part of the
Company and any of the Company’s directors or officers, in their capacities as
such, to comply with the provisions of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”).

 

(xxvi) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA, and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

 

(xxvii) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

(xxviii) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

 

(b) Each Selling Stockholder severally, and not jointly, represents and warrants
to, and agrees with, the Underwriter that:

 

(i) Such Selling Stockholder (a) has, and on the Closing Date will have, valid
title to the Firm Securities to be delivered by such Selling Stockholder on the
Closing Date, free and clear of all security interests, claims, liens, equities
or other encumbrances; (b) if such Selling Stockholder is not a natural person,
has, on the date hereof, all necessary corporate or partnership, as the case may
be, power and authority to enter into this Agreement and will have on each
Closing Date all necessary corporate or partnership, as the case may be, power
and authority to sell, assign, transfer and deliver the Firm Securities to be
delivered by such Selling Stockholder on the Closing Date; and (c) upon payment
for the Firm Securities to be sold by such Selling Stockholder pursuant to this
Agreement, delivery of such Firm Securities, as directed by the Underwriter, to
Cede & Co. (“Cede”) or such other nominee as may be designated by the Depository
Trust Company (“DTC”), registration of such Firm Securities in the name of Cede
or such other nominee and the crediting of such Firm Securities on the books of
DTC to securities accounts of the Underwriter (assuming that neither DTC nor the
Underwriter has notice of any adverse claim (within the meaning of Section 8-105
of the New York Uniform Commercial Code (the “UCC”)) to such Firm Securities),
(1) DTC shall be a “protected purchaser” of such Firm Securities within the
meaning of Section 8-303 of the UCC,

 

6



--------------------------------------------------------------------------------

(2) under Section 8-501 of the UCC, the Underwriter will acquire a valid
security entitlement with respect to such Firm Securities and (3) no action
based on any “adverse claim”, within the meaning of Section 8-102 of the UCC, to
such Firm Securities may be asserted against the Underwriter with respect to
such security entitlement; for purposes of this representation, such Selling
Stockholder may assume that when such payment, delivery and crediting occur,
(x) such Firm Securities will have been registered in the name of Cede or
another nominee designated by DTC, in each case on the Company’s share registry
in accordance with its certificate of incorporation, by-laws and applicable law,
(y) DTC will be registered as a “clearing corporation” within the meaning of
Section 8-102 of the UCC and (z) appropriate entries to the accounts of the
Underwriter on the records of DTC will have been made pursuant to the UCC.

 

(ii) Such Selling Stockholder has not taken, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

(iii) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
such Selling Stockholder for the consummation of the transactions contemplated
by this Agreement in connection with the sale of the Firm Securities being sold
by such Selling Stockholder, except such as have been obtained and made under
the Act and such as may be required pursuant to Sections 13 and 16 of the
Exchange Act or under state securities laws.

 

(iv) This Agreement has been duly authorized, executed and delivered by or on
behalf of such Selling Stockholder.

 

(v) Assuming the accuracy of the representations of the other parties hereto and
the performance by those parties of their agreements herein, the execution,
delivery and performance of this Agreement, and the consummation of the
transactions herein contemplated, will not result in a breach or violation of
any of the terms and provisions of, or constitute a default under, (a) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, that has jurisdiction over such Selling Stockholder
or any of its properties, (b) any agreement or instrument to which such Selling
Stockholder is a party or by which such Selling Stockholder is bound or to which
any of the properties of such Selling Stockholder is subject or (c) the
organizational documents of such Selling Stockholder, except, with respect to
clause (a) and (b), where such breach, violation or default would not,
individually or in the aggregate, materially adversely affect such Selling
Stockholder’s ability to fulfill its obligations under, and consummate the
transactions contemplated by, this Agreement.

 

(vi) (a) The Registration Statement, when it became effective, did not contain
and, any post-effective amendment to the Registration Statement, on the date it
becomes effective, if applicable, will not contain, any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (b) the Registration
Statement, when it became effective, complied, and the Prospectus, when filed
with the Commission pursuant to Rule 424(b) of the Act, will comply, and, at any
time when any post-effective amendment to the Registration Statement is declared
effective or any amendment or supplement to the Prospectus is filed with the
Commission, if applicable, such documents will comply, in all material respects
with the Act and the Rules and Regulations, and (iv) the Prospectus, when filed
with the Commission pursuant to Rule 424(b), will not contain and any amendment
or supplement to the Prospectus on the date filed with the Commission, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. This paragraph
only applies to the extent that any statements in or omissions from the
Registration Statement or the Prospectus are made in reliance upon and in
conformity with written information furnished to the Company by such Selling
Stockholder

 

7



--------------------------------------------------------------------------------

specifically for use therein, it being understood and agreed that the only such
information furnished by any Selling Stockholder (the “Selling Stockholder
Information”) consists of the name of such Selling Stockholder, the number of
Firm Securities to be offered by such Selling Stockholder and the address and
other information with respect to such Selling Stockholder (excluding any
percentages) which appear in the table (and the corresponding footnotes thereto)
under the caption “Selling Stockholders” in the Prospectus.

 

(vii) Except as disclosed in the Prospectus, there are no contracts, agreements
or understandings between such Selling Stockholder and any person that would
give rise to a valid claim against such Selling Stockholder or the Underwriter
for a brokerage commission, finder’s fee or other like payment in connection
with the sale of the Firm Securities by any Selling Stockholder.

 

(c) The Underwriter, represents and warrants to, and agrees with, the Company
and the Selling Stockholders that the Underwriter has not offered, sold or
delivered, and will not offer, sell or deliver, any of the Firm Securities,
directly or indirectly, or distribute the Prospectus or any other offering
material relating to the Firm Securities, in or from any jurisdiction except
under circumstances that will result in compliance with the applicable laws and
regulations thereof and that will not impose any obligations on the Company
except as set forth in this Agreement.

 

3. Purchase, Sale and Delivery of Firm Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, each Selling Stockholder agrees,
severally and not jointly, to sell to the Underwriter, and the Underwriter
agrees to purchase from each Selling Stockholder, at a purchase price of $52.95
per share, that number of Firm Securities set forth opposite such Selling
Stockholder’s name in Schedule A hereto.

 

The Selling Stockholders will deliver the Firm Securities to the Underwriter,
against payment of the purchase price in Federal (same day) funds by wire
transfer to an account at a bank reasonably acceptable to the Underwriter drawn
to the order of Blum Strategic Partners, L.P. in the case of 2,745,289 shares of
Firm Securities being sold by Blum Strategic Partners, L.P., Blum Strategic
Partners II, L.P. in the case of 3,188,960 shares of Firm Securities being sold
by Blum Strategic Partners II, L.P. and Blum Strategic Partners II GmbH & Co. KG
in the case of 65,751 shares of Firm Securities being sold by Blum Strategic
Partners II GmbH & Co. KG, at the office of Cravath, Swaine & Moore LLP, at
10:00 A.M., New York time, on November 15, 2005, or at such other time not later
than seven full business days thereafter as the Underwriter and the Company
determine, such time being herein referred to as the “Closing Date”. For
purposes of Rule 15c6-1 under the Securities Exchange Act of 1934, the Closing
Date (if later than the otherwise applicable settlement date) shall be the
settlement date for payment of funds and delivery of securities for all the Firm
Securities sold pursuant to the offering contemplated by this Agreement. The
certificates for the Firm Securities so to be delivered will be in definitive
form, in such denominations and registered in such names as the Underwriter
requests and will be made available for checking and packaging a reasonable time
in advance of the Closing Date.

 

4. Offering by Underwriter. It is understood that the Underwriter proposes to
offer the Firm Securities for sale to the public as set forth in the Prospectus.

 

5. Certain Agreements of the Company and the Selling Stockholders. In the case
of paragraphs (a) through (g) and (h) and (i) (to the extent applicable to the
Company) below, the Company agrees with the Underwriter, and in the case of
paragraphs (h) and (i) (to the extent applicable to the Selling Stockholders)
below, the Selling Stockholders severally and not jointly agree with the
Underwriter, that:

 

(a) The Company will file the Prospectus Supplement with the Commission pursuant
to and in accordance with subparagraph (4) of Rule 424(b) not later than the
second business day following the execution and delivery of this Agreement.

 

8



--------------------------------------------------------------------------------

(b) The Company will advise the Underwriter promptly of any proposal to amend or
supplement the Registration Statement or the Prospectus and will not effect such
amendment or supplementation without the Underwriter’s consent; and the Company
will also advise the Underwriter promptly of any amendment or supplementation of
the Registration Statement or the Prospectus and of the institution by the
Commission of any stop order proceedings in respect of the Registration
Statement and will use its reasonable best efforts to prevent the issuance of
any such stop order and to obtain, as soon as possible, its lifting, if issued.

 

(c) If, at any time when a prospectus relating to the Firm Securities is
required to be delivered under the Act in connection with sales by the
Underwriter or dealer, any event occurs as a result of which the Prospectus, as
then amended or supplemented, would include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or, if it is necessary at any time to amend the Prospectus to comply
with the Act, the Company will promptly notify the Underwriter of such event and
will promptly prepare and file with the Commission, at its own expense, an
amendment or supplement which will correct such statement or omission or an
amendment which will effect such compliance. Neither the Underwriter’s consent
to, nor the Underwriter’s delivery of, any such amendment or supplement shall
constitute a waiver of any of the conditions set forth in Section 6.

 

(d) As soon as practicable, but not later than the Availability Date (as defined
below), the Company will make generally available to its securityholders an
earnings statement covering a period of at least 12 months beginning after the
effective date of the Registration Statement which will satisfy the provisions
of Section 11(a) of the Act. For the purpose of the preceding sentence,
“Availability Date” means the 90th day after the end of the Company’s fourth
fiscal quarter of the year after the year during which such effective date
occurs.

 

(e) The Company will furnish to the Underwriter copies of the Registration
Statement (one of which will be signed and, along with four other copies, will
include all exhibits), each related preliminary prospectus, and, so long as a
prospectus relating to the Firm Securities is required to be delivered under the
Act in connection with sales by any Underwriter or dealer, the Prospectus and
all amendments and supplements to such documents, in each case in such
quantities as the Underwriter shall reasonably request. The Prospectus shall be
so furnished on or prior to 11:00 A.M., New York time, on the second business
day following the later of the execution and delivery of this Agreement or the
effective date of the Registration Statement. All other such documents shall be
so furnished as soon as available. The Company will pay the expenses of printing
and distributing to the Underwriter all such documents.

 

(f) The Company will arrange for the qualification of the Firm Securities for
sale under the laws of such U.S. and Canadian jurisdictions as the Underwriter
shall designate and will continue such qualifications in effect so long as
required for the distribution; provided, however, that in connection therewith
the Company shall not be required to qualify as a foreign corporation or to file
a general consent to service of process in any jurisdiction or to subject itself
to taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject.

 

(g) The Company agrees with the Underwriter that the Company will pay (1) the
expenses incident to the performance of the obligations of the Company and each
Selling Stockholder under this Agreement, (2) for any filing fees and other
expenses (including reasonable fees and disbursements of counsel) in connection
with qualification of the Firm Securities for sale under the laws of such
jurisdictions as the Underwriter designates and the printing of memoranda
relating thereto, (3) for the filing fee incident to the review by the National
Association of Securities Dealers, Inc. of the Firm Securities, and (4) for
expenses incurred in distributing the Prospectus (including any amendments and
supplements thereto) to the Underwriter.

 

(h) The Company and each Selling Stockholder agree with the Underwriter that
they will not take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected

 

9



--------------------------------------------------------------------------------

to cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

(i) The Company and the Selling Stockholders acknowledge and agree that in
connection with this offering, sale of the Firm Securities or any other services
the Underwriter may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the
Underwriter: (A) no fiduciary or agency relationship between the Company,
Selling Stockholders and any other person, on the one hand, and the Underwriter,
on the other, exists; (B) the Underwriter is not acting as advisor, expert or
otherwise, to either the Company or the Selling Stockholders, including, without
limitation, with respect to the determination of the public offering price of
the Firm Securities, and such relationship between the Company and the Selling
Stockholders, on the one hand, and the Underwriter, on the other, is entirely
and solely commercial, based on arms-length negotiations; (C) any duties and
obligations that the Underwriter may have to the Company or Selling Stockholders
shall be limited to those duties and obligations specifically stated herein; and
(D) the Underwriter and affiliates may have interests that differ from those of
the Company and the Selling Stockholders. The Company and the Selling
Stockholders hereby waive any claims that the Company or the Selling
Stockholders may have against the Underwriter with respect to any breach of
fiduciary duty in connection with the offering.

 

The Company and each of the Selling Stockholders agree that, notwithstanding
anything in this Section 5 to the contrary, this Agreement shall not in any way
supersede any of the rights or obligations of the Company, CB Richard Ellis
Services, or any of the Selling Stockholders under the Securityholders’
Agreement dated as of July 20, 2001 (the “Securityholders’ Agreement”), by and
among the Company, CB Richard Ellis Services, Inc., the Selling Stockholders and
the other parties thereto, as amended on April 14, 2004, November 24, 2004, and
August 1, 2005, and as further amended from time to time. As between the Company
and any of the Selling Stockholders, in the event of any conflict between this
Agreement and the Securityholders’ Agreement, as amended from time to time, the
Securityholders’ Agreement shall control.

 

6. Conditions of the Obligations of the Underwriter. The obligations of the
Underwriter to purchase and pay for the Firm Securities on the Closing Date will
be subject to the accuracy of the representations and warranties on the part of
the Company and the applicable Selling Stockholders herein, to the accuracy of
the statements of Company officers made pursuant to the provisions hereof, to
the performance by the Company and the applicable Selling Stockholders of their
obligations hereunder and to the following additional conditions precedent:

 

(a) The Underwriter shall have received a letter, dated the date of delivery
thereof (which shall be on or prior to the date of this Agreement), of
Deloitte & Touche LLP with respect to the financial statements and schedules of
the Company contained in the Registration Statement, in each case in form and
substance satisfactory to the Underwriter in all respects.

 

(b) If the effective date of the Registration Statement is not prior to the
execution and delivery of this Agreement, such effective date shall have
occurred not later than 10:00 P.M., New York time, on the date of this Agreement
or such later date as shall have been consented to by the Underwriter. If the
effective date of the Registration Statement is prior to the execution and
delivery of this Agreement, the Prospectus shall have been filed with the
Commission in accordance with the Rules and Regulations and Section 5(a) of this
Agreement. Prior to the Closing Date, no stop order suspending the effectiveness
of a Registration Statement shall have been issued that has not been lifted and
no proceedings for that purpose shall have been instituted that have not been
terminated or, to the knowledge of any Selling Stockholder, the Company or the
Underwriter, shall be contemplated by the Commission.

 

(c) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the financial condition, business, properties or results
of operations of the Company and its subsidiaries taken as one enterprise which,
in the judgment of the Underwriter is material and adverse and makes it
impractical or inadvisable to

 

10



--------------------------------------------------------------------------------

proceed with completion of the public offering or the sale of and payment for
the Firm Securities; (ii) any downgrading in the rating of any debt securities
of the Company by any “nationally recognized statistical rating organization”
(as defined for purposes of Rule 436(g) under the Act), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company has been
placed on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
as would, in the judgment of the Underwriter, be likely to prejudice materially
the success of the proposed issue, sale or distribution of the Firm Securities,
whether in the primary market or in respect of dealings in the secondary market;
(iv) any material suspension or material limitation of trading in securities
generally on the New York Stock Exchange, or any setting of minimum prices for
trading on such exchange; (v) or any suspension of trading of any securities of
the Company on any exchange or in the over-the-counter market; (vi) any banking
moratorium declared by U.S. Federal or New York authorities; (vii) any major
disruption of settlements of securities or clearance services in the United
States; or (viii) any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration of war by Congress or any
other national or international calamity or emergency if, in the judgment of the
Underwriter, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency makes it impractical or inadvisable to
proceed with completion of the public offering or the sale of and payment for
the Firm Securities.

 

(d) The Underwriter shall have received an opinion, dated the Closing Date, of
Simpson Thacher & Bartlett LLP, counsel for the Company, substantially in the
form of Exhibit A-1 hereto and a letter, dated the Closing Date, substantially
in the form of Exhibit A-2 hereto.

 

(e) The Underwriter shall have received an opinion, dated the Closing Date, of
Laurence Midler, Esq., General Counsel of the Company, substantially in the form
of Exhibit B hereto.

 

(f) The Underwriter shall have received an opinion, dated the Closing Date, of
Wilmer Cutler Pickering Hale and Dorr LLP, counsel for the Selling Stockholders,
substantially in the form of Exhibit C hereto.

 

(g) The Underwriter shall have received from Cravath, Swaine & Moore LLP,
counsel for the Underwriter, such opinion or opinions, dated the Closing Date,
with respect to the incorporation of the Company, the validity of the Firm
Securities delivered on the Closing Date, the Registration Statements, the
Prospectus and other related matters as the Underwriter may require, and the
Selling Stockholders and the Company shall have furnished to such counsel such
documents as they request for the purpose of enabling them to pass upon such
matters.

 

(h) The Underwriter shall have received a certificate, dated the Closing Date,
of the Chief Executive Officer or the President or any Vice President and a
principal financial or accounting officer of the Company in which such officers,
to the best of their knowledge after reasonable investigation, shall state that:
the representations and warranties of the Company in this Agreement are true and
correct; the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date; no stop order suspending the effectiveness of any Registration
Statement has been issued that has not been lifted and no proceedings for that
purpose have been instituted (that have not been terminated) or are contemplated
by the Commission; and, subsequent to the date of the most recent financial
statements in the Prospectus, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
financial condition, business or results of operations of the Company and its
subsidiaries taken as a whole except as set forth in the Prospectus or as
described in such certificate.

 

(i) The Underwriter shall have received a letter, dated the Closing Date, of
Deloitte & Touche LLP which meets the requirements of subsection (a) of this
Section, except that the specified date referred

 

11



--------------------------------------------------------------------------------

to in such subsection will be a date not more than three days prior to the
Closing Date for the purposes of this subsection.

 

(j) Each Selling Stockholder agrees to deliver to the Underwriter prior to
closing a properly completed and executed United States Treasury Department Form
W-9 (or other applicable form or statement specified by Treasury Department
regulations in lieu thereof).

 

The Selling Stockholders and the Company will furnish the Underwriter with such
conformed copies of such opinions, certificates, letters and documents as the
Underwriter reasonably requests. The Underwriter may waive compliance with any
conditions to the obligations of the Underwriter hereunder, whether in respect
of a Closing Date or otherwise.

 

7. Indemnification and Contribution. (a) The Company will indemnify and hold
harmless the Underwriter, its partners, members, directors and officers and each
person, if any who controls the Underwriter within the meaning of Section 15 of
the Act, against any losses, claims, damages or liabilities, joint or several,
to which the Underwriter may become subject, under the Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement, the Prospectus, or
any amendment or supplement thereto, or any related preliminary prospectus, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading, and will reimburse the
Underwriter for any legal or other expenses reasonably incurred by the
Underwriter in connection with investigating or defending any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement in or omission or alleged omission from
any of such documents in reliance upon and in conformity with written
information furnished to the Company by the Underwriter specifically for use
therein, it being understood and agreed that the only such information furnished
by the Underwriter consists of the information described as such in subsection
(c) below; and provided, further, that with respect to any untrue statement or
alleged untrue statement in or omission or alleged omission from any preliminary
prospectus, the indemnity agreement contained in this subsection (a) shall not
inure to the benefit of the Underwriter from whom the person asserting any such
losses, claims, damages or liabilities purchased the Firm Securities concerned,
to the extent that a prospectus relating to such Firm Securities was required by
law to be delivered by the Underwriter in connection with such purchase and any
such loss, claim, damage or liability (or action in respect thereof) of the
Underwriter results from the fact that there was not sent or given to such
person, at or prior to the written confirmation of the sale of such Firm
Securities to such person, a copy of the Prospectus if the Company had
previously furnished, in the requisite quantity and sufficiently in advance to
permit proper delivery, copies thereof to the Underwriter in accordance with
this Agreement and such untrue statement or alleged untrue statement or omission
or alleged omission was cured in such Prospectus.

 

(b) Each Selling Stockholder, severally and not jointly, will indemnify and hold
harmless the Underwriter, its partners, directors and officers and each person
who controls the Underwriter within the meaning of Section 15 of the Act,
against any losses, claims, damages or liabilities to which the Underwriter may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, the Prospectus, or any amendment or
supplement thereto, or any related preliminary prospectus, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading, and will reimburse the Underwriter for any legal or
other expenses reasonably incurred by the Underwriter in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with the Selling
Stockholder Information relating to such Selling Stockholder; and provided that
with respect to

 

12



--------------------------------------------------------------------------------

any untrue statement or alleged untrue statement in or omission or alleged
omission from any preliminary prospectus, the indemnity agreement contained in
this subsection (b) shall not inure to the benefit of the Underwriter from whom
the person asserting any such losses, claims, damages or liabilities purchased
the Firm Securities concerned, to the extent that a prospectus relating to such
Firm Securities was required by law to be delivered by the Underwriter in
connection with such purchase and any such loss, claim, damage or liability (or
action in respect thereof) of the Underwriter results from the fact that there
was not sent or given to such person, at or prior to the written confirmation of
the sale of such Firm Securities to such person, a copy of the Prospectus if the
Company had previously furnished copies thereof to the Underwriter in accordance
with this Agreement; and provided, further, that the liability under this
subsection (b) of each Selling Stockholder shall be limited to an amount equal
to the aggregate gross proceeds after underwriting commissions and discounts,
but before expenses, to such Selling Stockholder from the sale of Firm
Securities sold by such Selling Stockholder hereunder.

 

(c) The Underwriter will indemnify and hold harmless the Company, its directors
and officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Act, and each Selling Stockholder, its partners,
members, directors, officers, and each person, if any, who controls such Selling
Stockholder within the meaning of Section 15 of the Act, against any losses,
claims, damages or liabilities (or actions in respect thereof), joint or
several, to which the Company or such Selling Stockholder may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof), joint or several, arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in any Registration Statement, the Prospectus, or any amendment
or supplement thereto, or any related preliminary prospectus, or arise out of or
are based upon the omission or the alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company by the Underwriter specifically for use therein, and will reimburse
any legal or other expenses reasonably incurred by the Company and each Selling
Stockholder in connection with investigating or defending any such loss, claim,
damage, liability or action as such expenses are incurred, it being understood
and agreed that the only such information furnished by the Underwriter consists
of the following information in the Prospectus Supplement under the caption
“Underwriting,” furnished on behalf of the Underwriter: (1) the selling
concession figures appearing in the fourth paragraph, (2) the maximum
underwriting discounts and commissions to be received by any member of the NASD
appearing in the sixth paragraph, (3) the eighth and ninth paragraph related to
stabilizing transactions, over-allotment transactions, syndicate covering
transactions and penalty bids and (4) the eleventh paragraph related to
prospectuses in electronic format.

 

(d) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against an indemnifying party under subsection
(a), (b) or (c) above, notify the indemnifying party of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under subsection (a), (b) or (c) above
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided
further that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have to an indemnified party otherwise than under
subsection (a), (b) or (c) above. In case any such action is brought against any
indemnified party and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent it and
its directors, officers, employees and controlling persons who may be subject to
liability arising out of any claim in respect of which indemnity may be sought
under this Section 7 and, if the parties to any such action

 

13



--------------------------------------------------------------------------------

include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual
conflicts of interests between them in relation to material aspects of the
defense, the indemnified party and its directors, officers, employees and
controlling persons may be jointly represented by one separate counsel, and, in
that event, the fees and expenses of such separate counsel shall be paid by the
indemnifying party. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such (i) settlement includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of an indemnified party.
No indemnifying party shall be liable for any settlement of any proceeding
without its prior written consent, which consent shall not be unreasonably
withheld.

 

(e) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a), (b) or (c) above (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Selling Stockholders on the one hand and the Underwriter on the
other from the offering of the Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Selling
Stockholders on the one hand and the Underwriter on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Selling Stockholders on the one hand
and the Underwriter on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Selling Stockholders bear to the total underwriting discounts and
commissions received by the Underwriter. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company, the Selling
Stockholders or the Underwriter and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The amount paid by an indemnified party as a result of
the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (e) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (e).
Notwithstanding the provisions of this subsection (e), (i) the Underwriter shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which the
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and (ii) the liability
under this subsection of each Selling Stockholder shall be limited to an amount
equal to the aggregate gross proceeds after underwriting commissions and
discounts, but before expenses, to such Selling Stockholder from the sale of the
Firm Securities sold by such Selling Stockholder hereunder, less any amounts for
which such Selling Stockholder is liable under subsection (b) above. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. The Selling Stockholders’ obligations in this
subsection (e) to contribute are several in proportion to their respective
aggregate gross proceeds received after underwriting commissions and discounts,
but before expenses, from the sale of the Firm Securities sold by the Selling
Stockholders hereunder and not joint.

 

(f) The obligations of the Company and the Selling Stockholders under this
Section shall be in addition to any liability which the Company and the Selling
Stockholders may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls the Underwriter within the
meaning of the Act; and the obligations of the Underwriter under this Section
shall be in addition to any liability which the respective Underwriter may
otherwise have and shall extend, upon the same terms and conditions, to each
director of the Company, to each Selling Stockholder, to each officer of the
Company

 

14



--------------------------------------------------------------------------------

who has signed a Registration Statement and to each person, if any, who controls
the Company or any Selling Stockholder within the meaning of the Act.

 

8. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
several Selling Stockholders, of the Company or its officers and of the
Underwriter set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of the Underwriter, any Selling
Stockholder, the Company or any of their respective representatives, officers or
directors, partners, members, or any controlling person, and will survive
delivery of and payment for the Firm Securities. If the purchase of the Firm
Securities by the Underwriter is not consummated for any reason other than
solely because of the occurrence of any event specified in clause (iii), (iv),
(vi), (vii) or (viii) of Section 6(c), the Company will reimburse the
Underwriter for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by them in connection with the offering of the Firm
Securities.

 

9. Notices. All communications hereunder will be in writing and, if sent to the
Underwriter, will be mailed, delivered or faxed and confirmed to Lehman Brothers
Inc., 745 Seventh Avenue, New York, New York 10019, Attention: Syndicate
Department (fax: 646-834-8133), or, if sent to the Company, will be mailed,
delivered or faxed and confirmed to it at CB Richard Ellis Group, Inc., 100
North Sepulveda Boulevard, Suite 1050, El Segundo, California 90245, Attention:
Kenneth J. Kay, Chief Financial Officer (fax: 213-438-4820), or, if sent to the
Selling Stockholders or any of them, will be mailed, delivered or faxed and
confirmed to each of them at its respective address set forth on Schedule A
hereto.

 

10. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective personal representatives and successors
and the officers and directors and controlling persons referred to in Section 7,
and no other person will have any right or obligation hereunder.

 

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

 

12. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

15



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Underwriter’s understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement among the Selling Stockholders, the
Company and the Underwriter in accordance with its terms.

 

Very truly yours,

 

CB RICHARD ELLIS GROUP, INC.

    By  

/S/    KENNETH J. KAY

--------------------------------------------------------------------------------

        Name: Kenneth J. Kay         Title: Chief Financial Officer

 

BLUM STRATEGIC PARTNERS, L.P.

By   Blum Strategic GP, L.L.C., its general partner     By  

/S/    GREGORY D. HITCHAN

--------------------------------------------------------------------------------

        Name: Gregory D. Hitchan         Title: Member and General Counsel

 

BLUM STRATEGIC PARTNERS II, L.P.

By   Blum Strategic GP II, L.L.C., its general partner     By  

/S/    GREGORY D. HITCHAN

--------------------------------------------------------------------------------

        Name: Gregory D. Hitchan         Title: Member and General Counsel

 

BLUM STRATEGIC PARTNERS II GMBH & CO. KG

By   Blum Strategic GP II, L.L.C., its managing limited partner     By  

/S/    GREGORY D. HITCHAN

--------------------------------------------------------------------------------

        Name: Gregory D. Hitchan         Title: Member and General Counsel

 

16



--------------------------------------------------------------------------------

The foregoing Underwriting Agreement is hereby

confirmed and accepted as of the date first above

written.

LEHMAN BROTHERS INC.

    By  

/S/    MICHAEL HRYNUIK

--------------------------------------------------------------------------------

        Name: Michael Hrynuik         Title: Vice President

 

17



--------------------------------------------------------------------------------

SCHEDULE A

 

Selling Stockholder

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

Number of

Firm
Securities
to be Sold

--------------------------------------------------------------------------------

Blum Strategic Partners, L.P.

  

c/o Blum Capital Partners, L.P.

909 Montgomery Street

Suite 400

San Francisco, CA 94133

Attn: General Counsel

Fax: (415) 434-3130

   2,745,289

Blum Strategic Partners II, L.P.

   As above    3,188,960

Blum Strategic Partners II GmbH & Co. KG

   As above    65,751          

--------------------------------------------------------------------------------

Total

   6,000,000          

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Form of Opinion of Simpson Thacher & Bartlett LLP, counsel to the Company,

 

to be delivered pursuant to Section 6(d):

 

November     , 2005

 

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

We have acted as counsel to CB Richard Ellis Group, Inc., a Delaware corporation
(the “Company”), in connection with the purchase by you of an aggregate of
             shares (the “Shares”) of Class A Common Stock, $0.01 par value per
share (the “Common Stock”), of the Company from certain selling stockholders of
the Company (the “Selling Stockholders”) named in Schedule A to the Underwriting
Agreement (as defined below) pursuant to the Underwriting Agreement, dated
November     , 2005 (the “Underwriting Agreement”), among the Company, the
Selling Stockholders and you.

 

We have examined the Registration Statement on Form S-3 (File No. 333-127118)
(the “Registration Statement”) filed by the Company under the Securities Act of
1933, as amended (the “Securities Act”), as it became effective under the
Securities Act; the Company’s prospectus, dated August 19, 2004, as supplemented
by the prospectus supplement, dated November     , 2005 (the “Prospectus”),
filed by the Company pursuant to Rule 424(b) of the rules and regulations of the
Securities and Exchange Commission (the “Commission”) under the Securities Act,
which pursuant to Form S-3 incorporates by reference or is deemed to incorporate
by reference the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2004, the Company’s Quarterly Reports on Form 10-Q for the fiscal
quarters ended March 31, 2005, June 30, 2005 and September 30, 2005, and the
Company’s Current Reports on Form 8-K filed on January 4, 2005, January 25,
2005, February 25, 2005, March 15, 2005, March 23, 2005, May 13, 2005, May 27,
2005, June 8, 2005, June 29, 2005, August 2, 2005 and September 21, 2005
(collectively, the “Exchange Act Documents”), each as filed under the Securities
Exchange Act of 1934, as amended; and the Underwriting Agreement. We also have
examined a specimen certificate representing the Common Stock of the Company. In
addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing and upon originals, or duplicates or
certified or conformed copies, of such corporate records, agreements, documents
and other instruments and such certificates or comparable documents or oral
statements of public officials and of officers and



--------------------------------------------------------------------------------

representatives of the Company and have made such other investigations, as we
have deemed relevant and necessary in connection with the opinions hereinafter
set forth. Our opinion that the Registration Statement has become effective
under the Securities Act is based on oral advice from the staff of the
Commission to that effect.

 

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of natural persons, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as duplicates or certified or conformed copies and the
authenticity of the originals of such latter documents.

 

Based upon the foregoing, and subject to the qualifications, assumptions and
limitations stated herein, we are of the opinion that:

 

1. The Shares to be sold by the Selling Stockholders have been duly authorized
by the Company and are validly issued, fully paid and nonassessable.

 

2. The Company has been duly incorporated and is validly existing and in good
standing as a corporation under the laws of the State of Delaware and has full
corporate power and authority to conduct its business as described in the
Registration Statement and the Prospectus.

 

3. The statements made in the Prospectus under the caption “Description of
Capital Stock”, insofar as they purport to constitute summaries of the terms of
the Company’s capital stock (including the Shares), constitute accurate
summaries of the terms of such capital stock in all material respects.

 

4. The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.

 

5. The execution, delivery and performance by the Company of the Underwriting
Agreement will not breach or result in a default under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument filed as an
exhibit to the Registration Statement or the Exchange Act Documents, nor will
such action violate the Restated Certificate of Incorporation or the Amended and
Restated By-Laws of the Company or any federal or New York state statute or the
Delaware General Corporation Law or any rule or regulation that has been issued
pursuant to any federal or New York statute or the Delaware General Corporation
Law or any order known to us issued pursuant to any federal or New York state
statute or the Delaware General Corporation Law by any court or governmental
agency or body having jurisdiction over the Company or any of its subsidiaries
or any of their properties.



--------------------------------------------------------------------------------

6. No consent, approval, authorization, order, registration or qualification of
or with any federal or New York state governmental agency or body or any
Delaware governmental agency or body acting pursuant to the Delaware General
Corporation Law or, to our knowledge, any federal or New York state court or any
Delaware state court acting pursuant to the Delaware General Corporation Law is
required for the compliance by the Company with all of the provisions of the
Underwriting Agreement, except for the registration under the Securities Act of
the Shares, and such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Shares by the Underwriters.

 

7. The Registration Statement has become effective under the Securities Act, and
the Prospectus was filed on November __, 2004 pursuant to Rule 424(b) of the
rules and regulations of the Commission under the Securities Act; and, to our
knowledge, no stop order suspending the effectiveness of the Registration
Statement has been issued or proceeding for that purpose has been instituted or
threatened by the Commission.

 

8. There are no preemptive rights under federal or New York state law or under
the Delaware General Corporation Law to subscribe for or purchase shares of the
Common Stock; and except as described in the Prospectus, there are no preemptive
or other rights to subscribe for or purchase, nor any restriction upon the
voting or transfer of, any shares of the Common Stock pursuant to the Company’s
Restated Certificate of Incorporation or Amended and Restated By-Laws or any
agreement or other instrument filed as an exhibit to the Registration Statement.

 

We do not express any opinion herein concerning any law other than the law of
the State of New York, the federal law of the United States and the Delaware
General Corporation Law.

 

This opinion letter is rendered to you in connection with the above-described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent.

 

Very truly yours,

 

SIMPSON THACHER & BARTLETT LLP



--------------------------------------------------------------------------------

EXHIBIT A-2

 

Form of Letter from Simpson Thacher & Bartlett LLP, counsel to the Company,

 

to be delivered pursuant to Section 6(d):

 

November     , 2005

 

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

We have acted as counsel to CB Richard Ellis Group, Inc., a Delaware corporation
(the “Company”), in connection with the purchase by you of an aggregate of
             shares (the “Shares”) of Class A Common Stock, $0.01 par value per
share (the “Common Stock”), of the Company from certain selling stockholders of
the Company (the “Selling Stockholders”) named in Schedule A to the Underwriting
Agreement (as defined below) pursuant to the Underwriting Agreement, dated
November     , 2005 (the “Underwriting Agreement”), among the Company, the
Selling Stockholders and you.

 

We have not independently verified the accuracy, completeness or fairness of the
statements made or included in the Registration Statement on Form S-3 (File
No. 333-127118) (the “Registration Statement”) filed by the Company under the
Securities Act of 1933, as amended (the “Securities Act”), as it became
effective under the Securities Act or the Company’s prospectus dated August 19,
2005, as supplemented by the prospectus supplement dated November     , 2005
(the “Prospectus”), filed by the Company pursuant to Rule 424(b) of the rules
and regulations of the Securities and Exchange Commission (the “Commission”)
under the Securities Act, the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2004, the Company’s Quarterly Reports on Form
10-Q for the fiscal quarters ended March 31, 2005, June 30, 2005 and
September 30, 2005, and the Company’s Current Reports on Form 8-K filed on
January 4, 2005, January 25, 2005, February 25, 2005, March 15, 2005, March 23,
2005, May 13, 2005, May 27, 2005, June 8, 2005, June 29, 2005, August 2, 2005
and September 21, 2005 (collectively, the “Exchange Act Documents”), each as
filed under the Securities Exchange Act of 1934, as amended, and incorporated by
reference or deemed to be incorporated by reference in the Prospectus, and we
take no responsibility therefor, except as and to the extent set forth in
numbered paragraph 3 of our opinion letter to you dated the date hereof.

 

In connection with, and under the circumstances applicable to the offering of
the Shares, we participated in conferences with certain officers and employees
of the Company, representatives of Deloitte



--------------------------------------------------------------------------------

& Touche LLP, representatives of the Selling Stockholders and their counsel and
with your representatives and your counsel in the course of the preparation by
the Company of the Registration Statement and the Prospectus (excluding the
Exchange Act Documents) and also reviewed certain records and documents
furnished to us by the Company, as well as the documents delivered to you at the
closing.

 

We did not participate in the preparation of the Exchange Act Documents;
however, we discussed the Exchange Act Documents (except the Current Reports)
with the Company prior to their filing with the Commission. Based upon our
review of the Registration Statement and the Prospectus, our reviews made in
connection with the preparation of the Registration Statement and the Prospectus
(excluding the Exchange Act Documents), our participation in the conferences
referred to above, our review of the records and documents as described above,
as well as our understanding of the U.S. federal securities laws and the
experience we have gained in our practice thereunder:

 

  (i) we advise you that each of the Registration Statement, as of its effective
date, and the Prospectus, as of November __, 2005, appeared, on its face, to be
appropriately responsive, in all material respects, to the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder, except that in each case we express no view with respect to the
financial statements or other financial data contained in, incorporated or
deemed incorporated by reference in, or omitted from the Registration Statement
or the Prospectus; and

 

  (ii) nothing has come to our attention that causes us to believe that the
Registration Statement (including the Exchange Act Documents on file with the
Commission on the effective date of the Registration Statement), as of its
effective date, contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading or that the Prospectus (including the
Exchange Act Documents), as of November __, 2005 or as of the date hereof,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except that in each case we express no belief with respect to the
financial statements or other financial data contained in, incorporated or
deemed incorporated by reference in, or omitted from the Registration Statement,
the Prospectus or the Exchange Act Documents.

 

This letter is delivered to you in connection with the above-described
transaction. This letter may not be relied upon by you for any other purpose, or
relied upon by, or furnished to, any other person, firm or corporation.

 

Very truly yours,

 

SIMPSON THACHER & BARTLETT LLP



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Opinion of Laurence Midler, Esq., General Counsel of the Company,

 

to be delivered pursuant to Section 6(e):

 

November     , 2005

 

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

Reference is hereby made to the purchase by you of an aggregate of             
shares (the “Shares”) of Class A Common Stock, $0.01 par value per share (the
“Common Stock”), of CB Richard Ellis Group, Inc., a Delaware corporation (the
“Company”), from certain selling stockholders of the Company (the “Selling
Stockholders”) named in Schedule A to the Underwriting Agreement, dated November
    , 2005 (the “Underwriting Agreement”), among the Company, the Selling
Stockholders and you.

 

As General Counsel of the Company, I have examined the Registration Statement on
Form S-3 (File No. 333-127118) (the “Registration Statement”) filed by the
Company under the Securities Act of 1933, as amended (the “Securities Act”), as
it became effective under the Securities Act; the Company’s prospectus, dated
August 19, 2005, as supplemented by the prospectus supplement, dated November
    , 2005 (the “Prospectus”), filed by the Company pursuant to Rule 424(b) of
the rules and regulations of the Commission under the Securities Act, which
pursuant to Form S-3 incorporates by reference or is deemed to incorporate by
reference the Company’s Annual Report on Form 10-K for the fiscal quarter ended
December 31, 2004, the Company’s Quarterly Reports on Form 10-Q for the fiscal
quarters ended March 31, 2005, June 30, 2005 and September 30, 2005, and the
Company’s Current Reports on Form 8-K filed on January 4, 2005, January 25,
2005, February 25, 2005, March 15, 2005, March 23, 2005, May 13, 2005, May 27,
2005, June 8, 2005, June 29, 2005, August 2, 2005 and September 21, 2005
(collectively, the “Exchange Act Documents”), each as filed under the Securities
Exchange Act of 1934, as amended; and the Underwriting Agreement. I also have
examined a specimen certificate representing the Common Stock of the Company. In
addition, I have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing and upon originals, or duplicates or
certified or conformed copies, of such corporate records, agreements, documents
and other instruments and such certificates or comparable documents or oral
statements of public officials and of officers and representatives of the
Company and



--------------------------------------------------------------------------------

have made such other investigations, as I have deemed relevant and necessary in
connection with the opinions hereinafter set forth.

 

In such examination, I have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as duplicates or certified or conformed copies and the authenticity of the
originals of such latter documents.

 

Based upon the foregoing, and subject to the qualifications, assumptions and
limitations stated herein, I am of the opinion that:

 

1. All outstanding shares of the Common Stock, including the Shares to be sold
by the Selling Stockholders, have been duly authorized by the Company and are
validly issued, fully paid and nonassessable.

 

2. Each of the subsidiaries listed on Schedule I hereto (the “U.S. Significant
Subsidiaries”) has been duly incorporated, organized or formed, as the case may
be, and is validly existing as a corporation, limited partnership or limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, as the case may
be, with corporate, partnership or company power and authority to own its
properties and conduct its business as described in the Registration Statement
and the Prospectus; and each of the Company and the U.S. Significant
Subsidiaries is duly qualified to do business as a foreign corporation, limited
partnership or limited liability company, as the case may be, in good standing
in all jurisdictions in which its ownership or leasing of properties or the
conduct of its business requires such qualification; except to the extent that
the failure to be so qualified or to be in good standing would not have a
material adverse effect on the business, financial condition or results of
operation of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”); all of the issued and outstanding capital stock of each U.S.
Significant Subsidiary has been duly authorized and validly issued and is fully
paid and nonassessable; and, except as disclosed in the Prospectus or the
Exchange Act Documents and for pledges in favor of Credit Suisse First Boston,
as collateral agent under the amended and restated credit agreement dated as of
April 23, 2004, among the Company, CB Richard Ellis Services, Inc., the Lenders
(as defined therein) and Credit Suisse First Boston, as administrative agent (as
such agreement has been amended), the capital stock of each U.S. Significant
Subsidiary owned by the Company, directly or through subsidiaries, is owned free
from liens, encumbrances and defects.

 

3. The execution, delivery and performance by the Company of the Underwriting
Agreement and the consummation of the transactions therein contemplated will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any statute, rule or regulation, or any order known
to me of any governmental agency or body or any court having jurisdiction over
the



--------------------------------------------------------------------------------

Company or any U.S. Significant Subsidiary or any of the properties of the
Company or any of the properties of the U.S. Significant Subsidiary, or any
agreement or instrument which the Company or a U.S. Significant Subsidiary is a
party or by which the Company or a U.S. Significant Subsidiary is bound or to
which any of the properties of the Company or, to my knowledge, a U.S.
Significant Subsidiary is subject, or the charter or by-laws of the Company or
any U.S. Significant Subsidiary.

 

4. To my knowledge, there are no statutes or pending or threatened legal or
governmental proceedings to which the Company or any U.S. Significant Subsidiary
is a party or otherwise subject that would be required to be described in the
Prospectus pursuant to the federal securities laws and regulations which are not
described as required.

 

5. There are no contracts or agreements between the Company and any person
granting such person the right (other than rights which have been waived or
satisfied) to require the Company to include any securities of the Company owned
or to be owned by such person in the securities registered pursuant to the
Registration Statement.

 

6. The Company is subject to the reporting requirements of Section 13 of the
Exchange Act of 1934, as amended, and files reports with the Commission on the
Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system.

 

7. The Company is not, and after giving effect to the offering and sale of the
Shares will not be, an “investment company” within the meaning of, and subject
to regulation under, the Investment Company Act of 1940, as amended.

 

8. The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate intellectual property rights necessary to conduct the business
now operated by them, or presently employed by them, and have not received any
notice of infringement of or conflict with asserted rights of others with
respect to any intellectual property rights that, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect.

 

I have not independently verified the accuracy, completeness or fairness of the
statements made or included in the Registration Statement or the Prospectus and
take no responsibility therefor. Based upon my review of the Registration
Statement and the Prospectus:

 

A. I advise you that the Registration Statement, as of its effective date, and
the Prospectus, as of November __, 2005, appeared, on its face, to be
appropriately responsive, in all material respects, to the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder, except that in each case I express no view with respect to the
financial statements or other financial data contained in, incorporated or
deemed incorporated by reference in, or omitted from the Registration Statement
or the Prospectus; and



--------------------------------------------------------------------------------

B. Nothing has come to my attention that causes me to believe that the
Registration Statement, as of its effective date, contained any untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein not misleading or
that the Prospectus, as of November __, 2005 and as of the date hereof,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except that in each case I express no belief with respect to the
financial statements or other financial data contained in, incorporated or
deemed incorporated by reference in, or omitted from the Registration Statement
or the Prospectus.

 

I do not express any opinion herein concerning any law other than the law of the
State of California, the federal law of the United States and the Delaware
General Corporation Law.

 

This opinion letter is rendered to you in connection with the above-described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without my prior written consent.

 

Very truly yours,

 

LAURENCE MIDLER



--------------------------------------------------------------------------------

Schedule I

 

List of U.S. Significant Subsidiaries

 

CB Richard Ellis, Inc.

CB Richard Ellis Real Estate Services, Inc.

CB Richard Ellis Services, Inc.

Insignia Financial Group, Inc.

CBRE Melody & Company

CBRE Melody of Texas, L.P.



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to Blum
Strategic Partners, L.P., Blum Strategic Partners II, L.P. and Blum Strategic
Partners II GmbH & Co. KG, to be delivered pursuant to Section 6(f):

 

November , 2005

 

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

We have acted as counsel to Blum Strategic Partners, L.P., Blum Strategic
Partners II, L.P. (each a “Blum Domestic Selling Stockholder” and collectively,
the “Blum Domestic Selling Stockholders”), and Blum Strategic Partners II GmbH &
Co. KG (the “Blum German Selling Stockholder”, and together with the Blum
Domestic Selling Stockholders, the “Blum Selling Stockholders”), in connection
with the purchase by you of an aggregate of [6,000,000] shares of Class A common
stock, par value $0.01 per share (the “Common Stock”) of CB Richard Ellis Group,
Inc., a Delaware corporation (the “Company”), from the Blum Selling
Stockholders, pursuant to the Underwriting Agreement, dated as of November __,
2005 (the “Underwriting Agreement”), among the Company, the Blum Selling
Stockholders, and you (the “Underwriter”). This letter is being delivered to you
pursuant to Section 6(f) of the Underwriting Agreement. Unless otherwise defined
herein or unless the context otherwise requires, capitalized terms used herein
shall have the meanings set forth in the Underwriting Agreement.

 

In rendering the opinions expressed in paragraphs (a) through (d) below (the
“Opinions”), we have examined the Underwriting Agreement as well as originals or
copies, certified or otherwise identified to our satisfaction, of such corporate
records, agreements, documents and other instruments and such certificates or
comparable documents of officers and representatives of the Blum Selling
Stockholders, and have made such other and further investigations as we have
deemed necessary or appropriate as a basis for the Opinions.

 

In our examination of the Underwriting Agreement and the other documents, we
have assumed the genuineness of all signatures, the full legal capacity of all
natural persons, the accuracy and completeness of all of the documents, the
authenticity of all originals of the documents and the conformity to authentic
originals of all of the documents submitted to us as copies (including
telecopies). We have also assumed the validity and constitutionality of each
relevant statute, rule, regulation and agency action covered by this opinion
letter. As to matters of fact relevant to the Opinions expressed herein, we have
relied on the



--------------------------------------------------------------------------------

representations and warranties as to factual matters made in or pursuant to the
Underwriting Agreement, statements contained in the Registration Statement and
the Prospectus, and the statements made in the certificates of officers or other
appropriate representatives of the Blum Selling Stockholders. We have not
independently established the facts so relied on. The Opinions are given in the
context of the foregoing.

 

In addition, in connection with our opinion set forth in paragraph (a) below, we
have assumed that (i) Depository Trust Company (“DTC”) is a “securities
intermediary” as defined in Section 8-102 of the UCC as in effect in the State
of New York (the “UCC”), and the State of New York is the “securities
intermediary’s jurisdiction” of DTC for purposes of Section 8-110 of the UCC,
(ii) Firm Securities to be sold by such Blum Selling Stockholders under the
Underwriting Agreement are registered in the name of DTC or its nominee, and DTC
or another person on behalf of DTC maintains possession of certificates
representing such Securities, (iii) DTC indicates by book entries on its books
that securities entitlements with respect to such Securities have been credited
to the Underwriter’s securities account, (iv) the Underwriter is purchasing such
Securities without notice of any adverse claim (within the meaning of the UCC)
and (v) DTC is purchasing such Securities without any notice of an adverse claim
(within the meaning of the UCC).

 

Based upon, subject to and limited by the foregoing and subject also to the
comments and qualifications set forth below, we are of the opinion that:

 

(a) With respect to the Firm Securities to be sold by each Blum Selling
Stockholder, upon the payment and transfer contemplated by the Underwriting
Agreement, the Underwriter will acquire a security entitlement with respect to
such Firm Securities to be sold by the Blum Selling Stockholders, no action
based on adverse claim may be asserted against the Underwriter within the
meaning of Section 8-102 of the UCC and DTC shall be a “protected purchaser” of
such Firm Securities within the meaning of Section 8-303 of the UCC.

 

(b) No consent, approval, authorization, order, registration or qualification of
or with any federal or New York governmental agency or body or, to our
knowledge, any federal or New York court is required for the sale of the Firm
Securities by the Blum Selling Stockholders and the compliance by such Blum
Selling Stockholders with the provisions of the Underwriting Agreement, except
for the registration under the Securities Act of 1933, as amended, of the Firm
Securities, and such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Firm Securities by the
Underwriter.

 

(c) The execution and delivery by each Blum Selling Stockholder of, and the
performance by such Blum Selling Stockholder of its obligations under the
Underwriting Agreement will not contravene (i) any provision of applicable law,
or (ii) the organizational documents of such Blum



--------------------------------------------------------------------------------

Selling Stockholder, or (iii) any indenture, loan agreement, mortgage, lease or
other agreement or instrument to which such Blum Selling Stockholder is a party
and that is identified by the Blum Selling Stockholders in an officer’s
certificate as a material agreement, which officer’s certificate is attached as
Exhibit A to this opinion or, (iv) to our knowledge, any judgment, order or
decree of any governmental body, agency or court having jurisdiction over such
Blum Selling Stockholder.

 

(d) The Underwriting Agreement has been duly authorized, executed and delivered
by or on behalf of each of the Blum Selling Stockholders and each of the Blum
Selling Stockholders has full right, power and authority under its respective
organizational documents to sell, assign, transfer and deliver the Firm
Securities delivered by such Blum Selling Stockholder pursuant to the
Underwriting Agreement.

 

We express no opinion herein as to the laws of any jurisdiction other than the
state laws of the State of New York, the Delaware Revised Uniform Limited
Partnership Act, the federal laws of the United States of America, and, solely
with respect to Opinions (c) and (d) to the extent they relate to the Blum
German Selling Stockholder, the German Commercial Code. In addition, we express
no opinion and make no statement herein with respect to the antifraud laws of
any jurisdiction or the bankruptcy laws of Germany. The foregoing Opinions are
legal opinions only and not a guaranty or warranty of the matters discussed
herein. These Opinions are based upon currently existing statutes, rules,
regulations and judicial decisions and are rendered as of the date hereof, and
we disclaim any obligation to advise you of any change in any of the foregoing
sources of law or subsequent developments in law or changes in facts or
circumstances that might affect any matters or opinions set forth herein.

 

This opinion has been prepared solely for your use in connection with the
Closing under the Underwriting Agreement on the date hereof, and should not be
quoted in whole or in part or otherwise be referred to, and should not be filed
with or furnished to any governmental agency or other person or entity, without
the prior written consent of this firm.

 

Very truly yours,

 

WILMER CUTLER PICKERING

HALE AND DORR LLP